                Case 2:18-cv-02777-DB Document 29 Filed 05/27/20 Page 1 of 3


     BESS MURCHISON BREWER
 1
     Law Office of Bess M. Brewer
 2   P.O. Box 5088
     Sacramento, CA 95817
 3   916-385-7517
     Fax: 916-405-3908
 4
     Email: bess.m.brewer@gmail.com
 5   Attorney for Plaintiff

 6   MCGREGOR W. SCOTT
 7   United States Attorney
     DEBORAH LEE STACHEL
 8   Regional Chief Counsel, Region IX
     CAROL S. CLARK MOBN 42670
 9   Special Assistant United States Attorney
10          160 Spear Street, Suite 800
            San Francisco, California 94105
11          Telephone: (415) 977-8975
            Facsimile: (415) 744-0134
12          E-Mail: Carol.S.Clark@ssa.gov
13
     Attorneys for Defendant
14
                                   UNITED STATES DISTRICT COURT
15
                                  EASTERN DISTRICT OF CALIFORNIA
16
                                          SACRAMENTO DIVISION
17
18                                                )       No. 2:18-cv-2777-DB
     WANDA MALLOY LEE,                            )
19                                                )       STIPULATION AND ORDER FOR THE
                     Plaintiff,                   )       AWARD OF ATTORNEY FEES UNDER
20                                                )
                                                  )       THE EQUAL ACCESS TO JUSTICE ACT
21   ANDREW SAUL,                                 )       (EAJA)
     Commissioner of Social Security,             )       28 U.S.C. § 2412(d)
22                                                )
                                                  )
23                   Defendant.                   )
                                                  )
24
25
             IT IS HEREBY STIPULATED by and between the parties through their
26
     undersigned counsel, subject to the approval of the Court, that Plaintiff be
27
     awarded attorney fees and expenses in the amount of seven thousand five
28
     hundred dollars ($7,500.00) under the Equal Access to Justice Act (EAJA), 28

     EAJA stipulation; 2:18-cv-02777-DB               1
                Case 2:18-cv-02777-DB Document 29 Filed 05/27/20 Page 2 of 3



 1   U.S.C. § 2412(d). This amount represents compensation for all legal services
 2   rendered on behalf of Plaintiff by counsel in connection with this civil action, in
 3   accordance with 28 U.S.C. §§ 1920; 2412(d).
 4           After the Court issues an order for EAJA fees to Plaintiff, the government
 5   will consider the matter of Plaintiff’s assignment of EAJA fees to counsel.
 6   Pursuant to Astrue v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91
 7   (2010), the ability to honor the assignment will depend on whether the fees are
 8   subject to any offset allowed under the United States Department of the
 9   Treasury’s Offset Program. After the order for EAJA fees is entered, the
10   government will determine whether they are subject to any offset.
11           Fees shall be made payable to Plaintiff, but if the Department of the
12   Treasury determines that Plaintiff does not owe a federal debt, then the
13   government shall cause the payment of fees, expenses and costs to be made
14   directly to counsel, pursuant to the assignment executed by Plaintiff. Any
15   payments made shall be delivered to counsel.
16           This stipulation constitutes a compromise settlement of Plaintiff’s request
17   for EAJA attorney fees, and does not constitute an admission of liability on the
18   part of Defendant under the EAJA or otherwise. Payment of the agreed amount
19   shall constitute a complete release from, and bar to, any and all claims that
20   Plaintiff and/or counsel, including counsel’s firm, may have relating to EAJA
21   attorney fees in connection with this action.
22           This award is without prejudice to the rights of counsel and/or counsel’s
23   firm to seek Social Security Act attorney fees under 42 U.S.C. § 406(b), subject
24   to the savings clause provisions of the EAJA.
25
26                                           Respectfully submitted,
27
     Dated: May 21, 2020                     /s/ Bess M. Brewer
28                                           BESS M. BREWER



     EAJA stipulation; 2:18-cv-02777-DB         2
                Case 2:18-cv-02777-DB Document 29 Filed 05/27/20 Page 3 of 3


                                                Attorney for Plaintiff (signature authorized by email
 1
                                          on May 20, 2020)
 2
                                                 MCGREGOR W. SCOTT
 3                                               United States Attorney
                                                 DEBORAH LEE STACHEL
 4
                                                 Regional Chief Counsel, Region IX
 5                                               Social Security Administration

 6
                                          By     /s/ Carol S. Clark
 7                                               CAROL S. CLARK
 8                                               Special Assistant U.S. Attorney
                                                 Attorneys for Defendant
 9
10
11                                              ORDER
12           Pursuant to the parties’ stipulation, IT IS SO ORDERED.
13   DATED: MAY 26, 2020                  /S/ DEBORAH BARNES
14                                        UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28


     EAJA stipulation; 2:18-cv-02777-DB             3
